       Case 1:20-cv-03650-KPF Document 81 Filed 02/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEAN AZOR-EL,

                          Plaintiff,

                   -v.-

NEW YORK CITY DEPARTMENT OF                       20 Civ. 3650 (KPF)
CORRECTION; KISA SMALLS, WARDEN,
                                                        ORDER
NORTH INFIRMARY COMMAND, NEW
YORK CITY DEPARTMENT OF
CORRECTION; CITY OF NEW YORK; NEW
YORK STATE DIVISION OF PAROLE,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      WHEREAS, Plaintiff Jean Azor-El (Book & Case No. 441-19-05123) is

presently in the custody of the New York City Department of Correction (“DOC”)

at the North Infirmary Command at 15-00 Hazen Street, East Elmhurst, NY

11370; and,

      WHEREAS, Plaintiff Maurice Barnar (Book & Case No. 895-19-00337) is

presently in the custody of the New York City Department of Correction (“DOC”)

at the North Infirmary Command at 15-00 Hazen Street, East Elmhurst, NY

11370; and,

      WHEREAS, Plaintiff Ronnie Cole (Book & Case No. 980-19-00423) is

presently in the custody of the New York City Department of Correction (“DOC”)
        Case 1:20-cv-03650-KPF Document 81 Filed 02/09/21 Page 2 of 2




at the North Infirmary Command at 15-00 Hazen Street, East Elmhurst, NY

11370; and,

      WHEREAS, a conference in this action has been scheduled for February

10, 2021, at 3:00 p.m.; it is hereby

      ORDERED that the Warden or other official in charge of the North

Infirmary Command, or of whichever DOC facility in which Mssrs. Azor-El,

Barnar, and Cole are housed at the date and time of the aforementioned

conference, shall produce Mssrs. Azor-El, Barnar, and Cole to a place

designated by the Warden or other official for participation by telephone in said

conference. At the appointed time, Mssrs. Azor-El, Barnar, and Cole shall call

(917) 933-2166 and enter access code 298332451. This dial-in information is

for use by the parties only.

      SO ORDERED.

Dated: February 9, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
